DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 11,010,632 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,010,632.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,010,632. Specifically, the claims of U.S. Patent (11,010,632) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 20 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (11,010,632), especially, the independent claims 1, 12, and 17 of the present application is the same invention as the independent claims 1, 12, and 17 plus dependent claim 7 of the U.S. Patent (11,010,632).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.














	For example;

Instant Application
U.S Patent 11,010,632         
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying, based on a predicted orientation of a display region of a video viewer at a future time, a first group of tiles in a video frame of a panoramic video covering a first spatial region; identifying, based on a map of the video frame at the future time, whether there is a point of interest in the video frame at the future time; and responsive to identifying the point of interest, facilitating a wireless transmission, before the future time, of a second tile covering a second spatial region of the video frame comprising the point of interest to the video viewer for presentation at the future time, wherein the second spatial region is non- overlapping with the first spatial region.

1.  A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying, based on a predicted orientation of a display region of a video viewer at a second time, a first group of tiles from a video frame of a panoramic video being displayed by the video viewer, wherein the first group of tiles covers a first spatial region in the video frame of the panoramic video corresponding to the second time, wherein the video frame comprises the first spatial region; identifying a plurality of objects moving in the video frame from a first time corresponding to a present field-of-view to the second time, wherein a first object of the plurality of objects is located in a second spatial region of the video frame at the second time, wherein a second group of tiles collectively covers the second spatial region, wherein tiles in the first group of tiles and tiles in the second group of tiles are different; generating a map for the video frame corresponding to the second time; identifying, based on the map, a first group of points of interest in the video frame; and facilitating a wireless transmission, before the second time, of a third tile covering a third spatial region of the video frame comprising a first point of interest in the first group of points of interest to the video viewer for presentation at the second time, wherein the third spatial region is non-overlapping with the first spatial region and the second spatial region.
7. The device of claim 6, wherein operations further comprise:
identifying, based on the saliency map, a second group of points of interest in the video frame; and
facilitating the wireless transmission of a fourth tile covering a fourth spatial region of the video frame comprising a second point of interest in the second group of points of interest to the video viewer, before the second time, wherein the fourth spatial region is non-overlapping with the first spatial region, the second spatial region and the third spatial region.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 12, and 17 plus dependent claim 7 of the U.S. Patent (11,010,632) is encompassed the claimed invention of the independent claims 1, 12, and 17 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,010,632).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (11,010,632).
The dependent claim 3 of the present application are same function and same result as claim 4 of the U.S. Patent (11,010,632).
The dependent claim 4 of the present application are same function and same result as claim 5 of the U.S. Patent (11,010,632).
The dependent claim 5 of the present application are same function and same result as claim 6 of the U.S. Patent (11,010,632).
The dependent claim 6 of the present application are same function and same result as claim 7 of the U.S. Patent (11,010,632).
The dependent claim 7 of the present application are same function and same result as claim 8 of the U.S. Patent (11,010,632).
The dependent claim 8 of the present application are same function and same result as claim 9 of the U.S. Patent (11,010,632).
The dependent claim 9 of the present application are same function and same result as claim 9 of the U.S. Patent (11,010,632).
The dependent claim 10 of the present application are same function and same result as claim 11 of the U.S. Patent (11,010,632).
The dependent claim 11 of the present application are same function and same result as claim 11 of the U.S. Patent (11,010,632).
The dependent claim 12 of the present application are same function and same result as claims 7 plus 12 of the U.S. Patent (11,010,632).
The dependent claim 13 of the present application are same function and same result as claim 13 of the U.S. Patent (11,010,632).
The dependent claim 14 of the present application are same function and same result as claim 14 of the U.S. Patent (11,010,632).
The dependent claim 15 of the present application are same function and same result as claim 15 of the U.S. Patent (11,010,632).
The dependent claim 16 of the present application are same function and same result as claim 16 of the U.S. Patent (11,010,632).
The dependent claim 17 of the present application are same function and same result as claims 7 plus 17 of the U.S. Patent (11,010,632).
The dependent claim 18 of the present application are same function and same result as claim 18 of the U.S. Patent (11,010,632).
The dependent claim 19 of the present application are same function and same result as claim 19 of the U.S. Patent (11,010,632).
The dependent claim 20 of the present application are same function and same result as claim 20 of the U.S. Patent (11,010,632).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US 2019/0104324) discloses Selective Streaming of Immersive Video Based on Field-of-View Prediction.
Mayrand (US 2017/0180800) discloses Method and System for Selective Content Processing Based on a Panoramic Camera and a Virtual-Reality Headset.
Dunlop et al. (US 2013/0259375) discloses Systems and Methods for Semantically Classifying and Extracting Shots in Video.
Cheng et al. (US 10,298,653) discloses Method for Monitoring Streaming Video Content Quality of Experience and Device Thereof.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
June 2, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649